DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “predetermining a modulation frequency of an angular modulation to produce detectable changes in a backscattered or forward scattered electron signal of the first region larger than changes in a backscattered or forward scattered electron signal of the second region”.
Specifically, the specification is silent as to how the modulation frequency of an angular modulation is predetermined to produce the claimed detectable changes.  For instance paragraph [0063] recites “the modulation parameters, such as the modulation frequency or amplitude, can be adapted taking into account the type of material of the region used as reference region (i.e. for which channeling conditions are selected) and/or the type of material of the region having deviating crystalline properties and which is to be characterized/analyzed, a scattering factor thereof, a Bragg angle, an inter planar distance, an incidence angle, etc. The modulation frequency, and optionally the amplitude of the modulation, can be predetermined in order to obtain an angular modulation small enough to produce undetectable changes of scatter intensity in a free-defect material at the Bragg condition or near the Bragg condition, but which would produce a detectable modulation in case there is a defect.”


	Claims 2-9 and 15-21 lack written description by virtue of their dependencies on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the average relative angle beam sample thereby is selected to obtain channeling condition when measuring on a reference region, i.e. a region showing no deviations, resulting in a minimal scattering (forward or backward) signal contribution from the reference region when detection is performed at the modulation frequency. This results in a significant larger contribution to the scattered signal for regions with deviations, e.g. defects, than the contribution to the scattered signal in regions without deviations, i.e. reference regions such as defect-free regions” ([0069] see also paragraphs [0060]-[0061] for large electron beam spot sizes), does not reasonably provide enablement for “an average relative angle between the electron beam and the sample under study being selected such that a contribution in the backscattered or forward scattered electron signal of the first region is distinguishable from a contribution of the second region”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to distinguish a scattered electron signal of the first region from the second when an average relative angle is selected without achieving a channeling condition at the average relative angle when measuring a reference region the invention commensurate in scope with these claims.  That is, the breath of the claims allows for the electron beam to be irradiated at the claimed first and second regions without obtaining a channeling condition at a reference region.  Presumably, the claimed “second region” is the disclosed reference region, however since a channeling condition at the average relative angle at the reference region is not required, the claim covers the scope of when the average is not selected at the channeling condition of the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “predetermining a modulation frequency of an angular modulation to produce detectable changes in a backscattered or forward scattered electron signal of the first region larger than changes in a backscattered or forward scattered electron signal of the second region”  because it is 
Claim 1 is vague and indefinite for reciting “a contribution in the backscattered or forward scattered electron signal of the first region is distinguishable form a contribution of the second region” because distinguishable is relative, what is distinguishable by one user or scanning electron microscope may not be distinguishable by another user or scanning electron microscope.  
Claim 1 is vague and indefinite for requiring “an average relative angle between the electron beam and the sample under study being selected such that a contribution in the backscattered or forward scattered electron signal of the first region is distinguishable from a contribution of the second region, wherein the average relative angle is a temporal average of an instantaneous relative angle between the electron beam and the lattice plane of the sample under study” because it is unclear whether this is the average relative angle of the periodically modulating instantaneous relative angle between the electron beam and the lattice plane (i.e. the claimed instantaneous relative angle of lines 11-12) or if this is a separate average relative angle that is separately selected (i.e. in the claimed predetermining step).  More specifically, the claim is unclear whether the claimed irradiated sample with an electron beam modulated with the predetermined modulation frequency has the claimed average relative angle or
Claim 1 is vague and indefinite for reciting “an average… is selected such that…the backscattered or forward scattered electron signal…the average …is a temporal average of an instantaneous relative angle between the electron beam and the lattice plane” because the claim seems to suggest that the claimed average is determined in the predetermining step which defines “a backscattered or forward scattered electron signal”, however “an instantaneous relative angle” is not possible in the predetermining step because there is no requirement for an electron beam in the predetermining step.   No unambiguous determination can be made. 
Claim 1 is indefinite for requiring “an instantaneous relative angle” in line 11 and “an instantaneous relative angle” in line 16.  It is unclear whether these are the same or different relative angles.  Moreover if the second claimed “an instantaneous relative angle” is the same as the first claimed instantaneous relative angle, it is unclear which instantaneous relative angle the claim is referring to since the first claimed “an instantaneous relative angle” is periodically modulated.
Claim 2 is vague and indefinite for requiring “wherein the sample under study and the average beam size are selected to be larger than the size of the region to be characterized” because it is unclear which region (i.e. the first or second region) the claim is referring to.
Claims 2-9 and 15-21 are vague and indefinite by virtue of their dependencies on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is broader than claim 1 by requiring the size of the average beam to be larger than the size of the region.  Claim 1 more specifically requires the beam spot to be larger than the first region, thus claim 1 is more limited than the broader claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 6, 7, 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kakibayashi et al. (USPN 5,744,800) in view of Brown et al. (US pgPub 2016/0064184)
Regarding claim 1, Kakibayashi et al. teach a method of characterizing a region in a sample under study (col. 6, lines 57-60), the sample under study comprising a first region having first crystalline properties and a second region having second crystalline properties (col. 7, lines 6-16, the portion of the specimen to be examined having a noticeable structure is the first region, second region is where there are no noticeable structures), the first crystalline properties being different from the second crystalline properties (first region is where a defect may be found (col. 7, lines 6-12) thus different crystalline properties), the method comprising: 
predetermining a modulation frequency of an angular modulation (pulse motor and encoder 46 (col. 5, lines 36-38). Movement of 46 (col. 7, lines 38-41). Further, the movement of 46 is angular, see col. 5, lines 24-25.  Thus encoder inherently predetermines modulation frequency (pulse rate) of an angular modulation (angular movement)) to produce detectable changes in a backscattered or forward scattered electron signal of the first region larger than changes in a backscattered or forward scattered electron signal of the second region (col. 7, lines 41-45, decide whether defect exists by comparison with the standard pattern.  Thus changes in detected scattered electron signal (scattered electron signal inherent to electron diffraction image1) in 
irradiating the sample under study with an electron beam (inherent to an electron microscope), wherein irradiating the sample under study comprises periodically modulating an instantaneous relative angle between the electron beam and a lattice plane of the sample under study with the predetermined modulation frequency (col. 7, lines 38-41, wherein the movement of 46 is angular, see col. 5, lines 24-25.  Thus modulating the instantaneous relative angle (by tilting the sample) with the predetermined modulation frequency (col. 7, lines 38-41), wherein the movement of 46 is angular, see col. 5, lines 24-25.  Thus modulating the instantaneous relative angle by tilting the sample via pulse motor col. 5, lines 36-38.  Col. 7, lines 38-55 teaches discrete areas examined one by one, thus periodically modulating the instantaneous angle (between crystal lattice and electron beam) via tilt actuator 46), an average relative angle between the electron beam and the sample under study being selected such that a contribution in the backscattered or forward scattered electron signal of the first region is distinguishable from a contribution of the second region (moving the sample to be examined via tilting actuator 46 while keeping electron microscope at a low magnification (col. 7, lines 38-41 and see col. 5, lines 24-25), thus since both regions are within the visual field during tilting movement the average angle between beam and sample is such that the defect is located (i.e. distinguishable) from the rest of the sample (col. 7, lines 49-55)) wherein the average relative angle is a temporal 
detecting the backscattered or forward scattered electrons at the predetermined modulation frequency (electron scatter (i.e. backscatter or forward scatter) inherent to an electron diffraction image.  The detection occurs at the modulation frequency determined by the encoder and pulse motor of tilt actuator 46); and 
deriving a characteristic of the first and/or the second region in the sample under study from the detected backscattered or forward scattered electrons (col. 7, lines 8-12, any noticeable structure found.  Further, searching and deciding a defect exists see col. 7, lines 49-51 and col. 7, lines 38-49). 
Kakibayashi et al. differs from the claimed invention by not disclosing the electron beam having a beam spot size larger than the first region.
However, Brown et al. teach the electron beam having a beam spot size larger than the first region ([0005] “In order to inspect so quickly, inspection tools use pixel or spot sizes larger than the dimensions of the defect or particle of interest, and detect just a small change in signal caused by a defect or particle. High speed inspection is most commonly performed in production using inspection tools operating with UV light. Inspection in R&D may be performed with UV light or with electrons”).
Brown et al. modifies Kakibayashi et al. by suggesting use of a spot size larger than the defect (i.e. first region).

Regarding claim 2, Kakibayashi et al. in view of Brown teach wherein the sample under study and the average beam size are selected to be larger than the size of the region to be characterized (see discussion above in claim 1).
Regarding claims 6 and 19, Kakibayashi et al. teach wherein the modulation of the instantaneous relative angle between the electron beam and the lattice plane of the sample under study is obtained by electron beam rocking (col. 6, lines 26-32 teach rocking actuator 46, thus amounting to a relative rocking of the electron beam).
Regarding claims 7 and 20, Kakibayashi et al. wherein the first regions in the sample under study comprise crystalline defects in a crystalline structure (col. 7, lines 6-12, note: sample is crystalline, see col. 7, lines 26-29), and wherein deriving a characteristic of the first and/or the second region in the sample under study comprises determining a density of crystalline defects (col. 7, lines 49-51).
Regarding claim 9, Kakibayashi et al. teach wherein the method further comprises: obtaining an indication on a density of deviations in crystalline properties; identifying a region of interest (col. 7, lines 41-51 decide a defect exists locate low density defects); and decreasing the electron beam spot size to localize a deviation in crystalline properties (col. 7, lines 56-61 precisely observe the defect by setting the 
Regarding claim 21, Kakibayashi et al. teaches wherein the predetermined modulation frequency produces negligible changes in the backscattered or forward scattered electron signal of the second region (since the changes in non-defective regions are not noticeable (col. 7, lines 6-16), the changes in signal are negligible ).



Claims 1, 4, 5, 8, 15, 17 and 18 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US pgPub 2017/0365441) in view of Brown et al.
Regarding claim 1, Bedell et al. teach a method of characterizing a region in a sample under study (inherent in the ECCI apparatus of figures 3-4), the sample under study comprising a first region having first crystalline properties (fig. 2, one of the imagable ready regions 52 which may be crystalline material, see [0022]-[0023]) and a second region having second crystalline properties (another of the imagable ready regions 52 which may be crystalline material, see [0022]-[0024]), the first crystalline properties being different from the second crystalline properties ([0041] note: “The difference in optimum channeling angle between the imagable ready regions 52 is anticipated to be small (less than 0.5 degrees) except in cases involving extensive processing that induces crystalline substrate bow”.  Since the channeling angle between regions 52 is different, there crystalline properties are different), the method comprising: 
predetermining a modulation frequency of an angular modulation (([0039], modulation frequency intervals of angular modulation of 0.05 degrees of tilt and rotation per unit of time) to produce detectable changes in a backscattered or forward scattered electron signal of the first region larger than changes in a backscattered or forward scattered electron signal of the second region ([0039] teaches changes in images and designating angle that most resemble the channeling condition (i.e. detecting changes of scattered signal in a region).  Paragraph [0037] teaches optimal channeling angle is calculated at each region.  [0041] teaches small differences in the optimal channeling angle between regions 52.  Since paragraph [0039] teaches the error in orientation is designated to be less than 0.1 degrees.  One area 52 in the tilting operation may result in an optimum channeling angle closer to the reference image than another.  Therefore, the backscatter signal in one image region 52 may be greater than another); 
irradiating the sample under study with an electron beam (via electron source 72 in figure 3), wherein irradiating the sample under study comprises periodically modulating an instantaneous relative angle between the electron beam and a lattice plane of the sample under study with the predetermined modulation frequency ([0039] and [0041], periodically, in that the optimum channeling angle is determined for each region 52.  Crystal structures inherently have a lattice plane, that when tilting occurs as angle changes between the electron beam and the lattice plane) with the predetermined modulation frequency (obtaining patterns at intervals of 0.05 degrees tilt and rotations.  Since the intervals of rotation are the same and the image process is the same at each rotational angle, the modulation frequency of the substrate is the same (i.e. predetermined by the time it takes to rotate and image the pattern of the substrate))), an average relative angle 2.  Since paragraph [0041] teaches there is a small differences in the optimum channeling angle between regions 52, an average substrate beam-angle taken over regions 52 (equivalent to claimed “average relative angle”) is selected via the process of paragraph [0039] such that the regions are distinguishable (small differences in optimum channeling angle).  Note: the claim does not require the sample irradiated with the electron beam to actually irradiate the sample at the average relative angle, therefore an average of each angle substrate-beam angle of regions 52 exists and such an angle is selected such that the first region 52 is distinguishable from the second region by the difference in the optimum channeling angle), wherein the average relative angle is a temporal average of an instantaneous relative angle between the electron beam and a lattice plane of the sample under study ([0039] and [0041], wherein average of differences of angle for each region 52 is the instantaneous relative angle over time.  Again, the claim does not require irradiation with the average, just that the different radiation angles are averaged.  Since an average exists, the claim is anticipated by Bedell); 
detecting the backscattered or forward scattered electrons at the predetermined modulation frequency ([0036] and [0039] both teach detecting backscatter electrons at frequency of rotation/tilt); and 
deriving a characteristic of the first and/or the second region in the sample under study from the detected backscattered or forward scattered electrons (electron beam channeling pattern or electron backscatter diffraction pattern, [0039]),
Regarding claims 4 and 17, Bedell et al. teach wherein the average relative angle between the electron beam and the sample under study is selected such that a channeling condition is fulfilled for the second region ([0041], wherein the average exists over the regions 52.  Since the optimum channeling angle differences are small, the channeling condition is fulfilled for all regions 52).
Regarding claims 5 and 18, Bedell et al. teach wherein the modulation of the instantaneous relative angle between the electron beam and the lattice plane of the sample under study is obtained by periodic tilting of the sample ([0039]).
Regarding claim 8, Bedell et al. teach wherein the sample under study comprises confined crystalline structures embedded in a non-crystalline matrix ([0029] amorphous material in between the patterned crystalline material of each imagable ready region 52, wherein amorphous material lacks a long range crystal order.  Thus, 52 is embedded in amorphous material in between regions 52), and wherein deriving a characteristic of the first and/or the second region in the sample under study comprises determining a density of deviations in the confined crystalline structures ([0002] teaches test the crystal defect density in the materials, which may be done via ECCI ([0004]).  Thus, since the process is an alignment process to increase throughput of ECCI, deriving 
Regarding claim 15, Bedell et al. teaches A computer program product comprising instructions which, when executed on a processor and memory, induce a method according claim 1 (fig. 5, [0054]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakibayashi et al. in view of Brown and further in view of Blackledge (USPN 8,178,784).
Regarding claims 3 and 16, Kakibayashi et al. teach wherein detecting the backscattered or forward scattered electrons is at the angle modulation frequency (see discussion in claim 1 above).
	Kakibayashi et al. fails to disclose using a lock-in amplification.
Blackledge teaches using lock-in amplifiers with CCD cameras or avalanche photodiodes (col. 6, lines 58-59 and col. 6, lines 64-67).
	Blackledge modifies Kakibayashi et al. by suggesting using a lock-in amplifier with an avalanche type detector or a CCD.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See discussion on first full paragraph on page 10 of the final rejection of 25 June 2021.
        2 [0037] teaches the optimum channeling angle is calculated at each region 52